t c summary opinion united_states tax_court victor and lorain cisneros petitioners v commissioner of internal revenue respondent docket no 2128-01s filed date lorain cisneros pro_se douglas s polsky for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies of dollar_figure and dollar_figure in petitioners' federal income taxes respectively for and and corresponding penalties under sec_6662 in the amounts of dollar_figure and dollar_figure some of the facts were stipulated and those facts with the annexed exhibits are so found and are incorporated herein by reference at the time the petition was filed petitioners' legal residence was albuquergue new mexico for each of the years in guestion petitioners claimed itemized_deductions on a schedule a itemized_deductions of their federal_income_tax return for petitioners claimed itemized_deductions totaling dollar_figure of which dollar_figure was disallowed by respondent for petitioners deducted dollar_figure of which dollar_figure was disallowed by respondent petitioners nevertheless were allowed itemized_deductions for both years since the total of their other claimed and allowed deductions exceeded the standard_deduction under sec_63 for the years at issue the disallowed deductions consisted of charitable_contributions job expenses and other miscellaneous deductions during mrs cisneros won dollar_figure from a lottery that income was not included as income on petitioners' federal_income_tax return respondent determined that the dollar_figure constituted gross_income the issues for decision are whether petitioners are entitled to a deduction for gambling_losses in an amount equal to gambling winnings of dollar_figure whether petitioners are entitled to the disallowed itemized_deductions and whether petitioners are liable for the penalties under sec_6662 in addition the court considers the applicability of sec_6673 to the facts of this case petitioners were both employed during the years in question mr cisneros was a manufacturing technician and mrs cisneros was a transaction specialist for the intel corp they reported combined wages of dollar_figure and dollar_figure respectively for and the record is unclear as to how petitioners prepared and filed their federal_income_tax returns for the years prior to the years at issue for the years in question however petitioners' returns were prepared by robin beltran upon a recommendation of one of mrs cisneros' coworkers at intel corp ’ for the initial year petitioners presented to mr beltran the same type documentation petitioners maintained for earlier years however mr beltran convinced petitioners that such documentation was not necessary and the amounts claimed on the the court notes that this case is one of numerous cases heard by the court involving tax returns prepared by mr beltran which essentially involve the same deductions at issue here returns as mrs cisneros testified represented amounts that mr beltran came up with on his own the disallowed deductions consisted of the following amounts claimed on petitioners' returns charitable_contributions s big_number s big_number unreimbursed employee_expenses and tax preparation fees before the sec_67 limitation big_number big_number mrs cisneros acknowledged at trial that their actual charitable_contributions were considerably less than the amounts claimed on their returns mrs cisneros estimated that petitioners actually contributed to charity during approximately dollar_figure but she made no estimate for petitioners submitted canceled checks at trial for contributions totaling dollar_figure for and dollar_figure for the unreimbursed employee_expenses shown above allegedly represented expenses_incurred by mr cisneros for out-of-town travel in connection with his employment no log or other books_and_records were offered at trial to substantiate the amounts claimed with respect to the first issue mrs cisneros acknowledged having won dollar_figure from a lottery during that amount was not included as income on petitioners' return mrs cisneros contended that this income was offset by thousands of dollars in gambling_losses sustained that year she admitted to other winnings however none of those winnings were included on the tax returns moreover no books_and_records were maintained to reflect the total_amounts spent on gambling and all the winnings or income as well as losses therefrom the law is clear that income from gambling is includable in gross_income sec_61 sec_165 provides that losses from wagering transactions shall be allowed only to the extent of the gains from such transactions sec_1_165-10 income_tax regs this court in rodriguez v commissioner tcmemo_2001_ stated in order to establish entitlement to a deduction for wagering losses in this court the taxpayer must prove that he sustained such losses during the taxable_year see 429_f2d_182 6th cir affg tcmemo_1969_26 322_f2d_78 5th cir affg tcmemo_1962_19 he must also prove that the amount of such wagering losses claimed as a deduction does not exceed the amount of the taxpayer's gains from wagering transactions see sec_165 implicitly this requires the taxpayer to prove both the amount of his losses and the amount of his winnings see 68_tc_867 donovan v commissioner tcmemo_1965_247 affd per curiam 359_f2d_64 lst cir otherwise there can be no way of knowing whether the sum of the losses claimed on the return is greater or less than the taxpayer's winnings petitioners maintained no books_and_records to reflect their winnings and losses from wagering and gambling activities the only evidence presented at trial was a bank statement for month of a checking account in the name of mrs cisneros showing various deposits and withdrawals with the withdrawals purportedly reflecting the losses sustained the court rejects such evidence petitioners have not established any losses to offset the dollar_figure winnings respondent is sustained on this issue with respect to the second issue regarding the disallowed itemized_deductions as noted above respondent disallowed all the charitable_contributions claimed by petitioners for and petitioners presented canceled checks at trial reflecting charitable_contributions totaling dollar_figure for and dollar_figure for on this record the court is satisfied that petitioners are entitled to charitable_contribution deductions of dollar_figure for each year at issue in accordance with this court's discretionary authority under 39_f2d_540 2d cir as to the employee business_expenses that were disallowed the record shows that the amounts claimed on the returns were arbitrarily determined by mr beltran and those amounts cannot be recognized under sec_274 and the regulations thereunder such expenses are subject_to strict substantiation rules that require adequate_records through either an account book diary statement of expense or similar record as well as documentary_evidence to establish each element of an expenditure sec_1_274-5t temporary income_tax regs fed reg date no records were presented at trial to substantiate these expenses consequently respondent is sustained on the disallowance of the employee business_expenses all other expenses petitioners incurred that would be deductible as itemized_deductions such as for example tax preparation fees while allowable would not exceed percent of petitioners' adjusted_gross_income under sec_67 thus none of the itemized_deductions on schedule a itemized_deductions of petitioners' returns for job expenses and most other miscellaneous deductions are deductible respondent therefore is sustained on this issue with respect to the third issue petitioners contend they should be absolved of liability for the sec_6662 penalties because they relied on the representations of their return preparer petitioners knew that the amounts claimed on their tax returns were false the court specifically questioned mrs cisneros why she and her husband would allow tax returns prepared for them that were incorrect she testified the witness well mr beltran wass very convincing he made us feel comfortable with what he told us if we gave him a reason why we thought maybe this was too high or where he came up with it he just reassured us that everything was fine he told us that everybody should be getting money back from the irs if you didn't whoever would prepare them didn't prepare them right your returns he convinced us that everything was fine he told us that there were limits that you could go up to not to get in trouble with not to do anything wrong with he made sure that we were okay that we asked him you know how is this going to come out later on are we going to get in trouble what's going to happen this is you know we weren't sure either we didn't understand it we were confused too and he made sure that everything was right he made sure of it sec_6662 provides for an accuracy-related_penalty egual to percent of any portion of an underpayment_of_tax required to be shown on the return that is attributable to the taxpayer's negligence or disregard of rules or regulations sec_6662 and b negligence consists of any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code and disregard consists of any careless reckless or intentional disregard sec_6662 the courts have refined the code definition of negligence as a lack of due care or failure to do what a reasonable and prudent person would do under similar circumstances 925_f2d_348 9th cir affg 92_tc_1 sec_1_6662-3 income_tax regs provides that negligence is strongly indicated where a taxpayer fails to make a reasonable attempt to ascertain the correctness of a deduction on a return which would seem to a reasonable and prudent person to be 'too good to be true’ under the circumstances an exception applies when the taxpayer demonstrates there was reasonable_cause for the underpayment and the taxpayer acted in good_faith with respect to the underpayment sec_6664 whether the taxpayer acted with reasonable_cause and in good_faith is determined by the relevant facts and circumstances the most important factor is the extent of the taxpayer's effort to assess the proper tax_liability stubblefield v commissioner tcmemo_1996_537 sec_1 b income_tax regs under sec_1_6664-4 income_tax regs circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of all of the facts and circumstances including the experience knowledge and education of the taxpayer moreover a taxpayer is generally charged with knowledge of the law 99_tc_202 although a taxpayer is not subject_to the addition_to_tax for negligence where the taxpayer makes honest mistakes in complex matters the taxpayer must take reasonable steps to determine the law and to comply with it id under certain circumstances a taxpayer may avoid the accuracy-related_penalty for negligence where the taxpayer reasonably relied on the advice of a competent professional sec_1_6664-4 income_tax regs see sec_6664 89_tc_849 affd 904_f2d_1011 5th cir affd 501_us_868 however reliance on a professional adviser standing alone is not an absolute defense to negligence it is only one factor to be considered in order for reliance on a professional adviser to relieve a taxpayer from the negligence_penalty the taxpayer must establish that the professional adviser on whom he or she relied had the expertise and knowledge of the relevant facts to provide informed advice on the subject matter freytag v commissioner supra pincite petitioners made no effort to ascertain the professional background and qualifications of their return preparer they knew that the items at issue were false and expressed their reservations to mr beltran the answers he gave them should have raised other questions petitioners clearly did not make a reasonable effort to determine whether the representations of mr beltran were correct they did not consult other tax professionals to verify the accuracy of the returns prepared by mr beltran or the representations he made to them regarding their deductions the court is satisfied from the record that mr beltran knew or had reason to know all the relevant facts upon which had he been a qualified professional he could have accurately advised petitioners on the amount of their allowable deductions mr beltran disregarded the documentary_evidence petitioners presented to him and instead listed unrealistic amounts as deductions on the returns the court is further satisfied that petitioners knew they were required under the law to substantiate deductions claimed on their returns the reservations they expressed to mr beltran and the answers he gave them should have prompted them to look beyond and ascertain the accuracy of his representations petitioners therefore made no effort to assess their tax_liability correctly on this record the court sustains respondent on the sec_6662 a accuracy-related_penalties for the years in question sec_6673 authorizes the court to require a taxpayer to pay to the united_states a penalty not exceeding dollar_figure when in the court's judgment proceedings have been instituted or maintained by the taxpayer primarily for delay or where the taxpayer's position in the proceeding is frivolous or groundless the court considers petitioners' claim that they should not be liable for the deficiencies and penalties to be frivolous and groundless petitioners knew or should have known that a substantial portion of the itemized_deductions at issue was false and could not be sustained petitioners knew that they could deduct only amounts that they had actually paid they made no attempt to determine the qualifications of their return preparer and moreover did not seek other professional advice to satisfy the concerns they had over the returns prepared by mr beltran petitioners cited no legal authority to the court that under similar facts would exonerate them from the penalties under sec_6662 the function of this court is to provide a forum to decide issues relating to liability for federal taxes any reasonable and prudent person under the facts presented to the court should have known that petitioners' claimed deductions could not have been sustained and petitioners knew that this court does not and should not countenance the use of this court as a vehicle for disgruntled litigants to proclaim the wrongdoing of another his return preparer as a basis for relief from penalties that were determined by respondent on facts that clearly are not sustainable golub v commissioner tcmemo_1999_288 petitioners therefore have interfered with the court's function to the detriment of other parties having cases with legitimate issues for the court to consider petitioners have caused needless expense and wasted resources not only for the court but for its personnel respondent and respondent's counsel under these circumstances the penalty under sec_6673 is warranted and petitioners will be ordered to pay a penalty of dollar_figure to the united_states under sec_6673 reviewed and adopted as the report of the small_tax_case division decision will be entered under rule
